Case 4:17-cr-00105-ALM-CAN Document 91 Filed 10/05/18 Page 1 of 18 PageID #: 546




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                      PLANO DIVISION

            UNITED STATES OF AMERICA, *
                                      *       CASE NO.
                 Plaintiff,           *       4:17-CR-105-1 ALM-KPJ
                                      *       PLANO, TEXAS
                 v.                   *       THURSDAY
                                      *       DECEMBER 21, 2017
            DEREK MYLAN ALLDRED,      *       10:59 A.M. TO 11:15 A.M.
                                      *
                 Defendant.           *


               ----------------------------------------------------

                         TRANSCRIPT OF CHANGE OF PLEA HEARING

                  BEFORE THE HONORABLE KIMBERLY C. PRIEST JOHNSON

                            UNITED STATES MAGISTRATE JUDGE

                                    DECEMBER 21, 2017

              -----------------------------------------------------




                               TRANSCRIPTION SERVICE BY:

                                        DIPTI PATEL
                                    7306 DANWOOD DRIVE
                                   AUSTIN, TEXAS 78759
                                    Tel: 847-848-4907




                Proceedings recorded by electronic sound recording,
                   transcript produced by transcription service.




                                Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 91 Filed 10/05/18 Page 2 of 18 PageID #: 547




                                  A P P E A R A N C E S

             For the Government:

                  Heather Rattan, Esquire
                  U.S. Attorney's Office - Plano
                  101 East Park Boulevard, Suite 500
                  Plano, Texas 75074


             For the Defendant:

                  Robert Arrambide, Esquire
                  Federal Public Defender - Sherman
                  600 East Taylor, Suite 4000
                  Sherman, Texas 75090




                                Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 91 Filed 10/05/18 Page 3 of 18 PageID #: 548
                                                                                   1




        1    PLANO, TEXAS; THURSDAY, DECEMBER 21, 2017; 10:59 A.M.

        2         (Call to Order of the Court)

        3               THE COURT:     The Court calls Case Number

        4   4:17-CR-105, United States versus Derek Mylan

        5   Alldred.

        6               MS. RATTAN:     Heather Rattan for the United

        7   States, Your Honor.

        8               MR. ARRAMBIDE:      Robert Arrambide for Mr.

        9   Alldred, Your Honor.        If I may approach?

       10               THE COURT:     Good morning.

       11               Mr. Alldred, please raise your right hand

       12   to be sworn.

       13         (Defendant sworn.)

       14               THE COURT:     All right.     We're here today,

       15   sir, for your change of plea hearing.               Please state

       16   your full name and age for the record.

       17               THE DEFENDANT:      Derek Mylan Alldred, 47

       18   years old.

       19               THE COURT:     And what is the last grade of

       20   school you've completed?

       21               THE DEFENDANT:      Pardon me.

       22               THE COURT:     What is the last grade of

       23   school you've completed?

       24               THE DEFENDANT:      Five years of college, so.

       25               THE COURT:     Have you ever been diagnosed




                                Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 91 Filed 10/05/18 Page 4 of 18 PageID #: 549
                                                                                   2




        1   with any mental illness or problem?

        2               THE DEFENDANT:      Yes.

        3               THE COURT:     Okay.      Tell me about that.

        4               THE DEFENDANT:      When I was a child.

        5               THE COURT:     Okay.      I'm having a hard time

        6   hearing you.

        7               THE DEFENDANT:      I'm sorry.     When I was a

        8   child 25 years ago, dissociative identity disorder

        9   that it's been with me for 25 years.

       10               THE COURT:     Have you been followed by a

       11   doctor for that?

       12               THE DEFENDANT:      On and off, yes.

       13               THE COURT:     Okay.      And are you currently on

       14   any prescribed medications?

       15               THE DEFENDANT:      No.

       16               THE COURT:     Okay.      All right.    Are you

       17   currently under the influence of any drug or alcohol?

       18               THE DEFENDANT:      No.

       19               THE COURT:     All right.      Mr. Arrambide, do

       20   you believe your client is competent to proceed here

       21   today?

       22               MR. ARRAMBIDE:      Yes, Your Honor.

       23               THE COURT:     Sir, you have the right to have

       24   your plea taken by the district judge assigned to

       25   your case or you can have me, a United States




                                Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 91 Filed 10/05/18 Page 5 of 18 PageID #: 550
                                                                                   3




        1   magistrate judge, take your plea and make a

        2   recommendation to the district court.               Do you

        3   understand you have this right?

        4               THE DEFENDANT:      Yes, ma'am.

        5               THE COURT:     I'm holding up your Waiver and

        6   Consent Form.      Is that your signature on the bottom?

        7               THE DEFENDANT:      Yes.

        8               THE COURT:     That's an interesting

        9   signature.     And is it your desire to have your plea

       10   taken by me here today and then make a recommendation

       11   to the district court?

       12               THE DEFENDANT:      Yes, ma'am.

       13               THE COURT:     All right.     I find the Waiver

       14   and Consent's been knowingly and voluntarily given

       15   and we'll proceed with the plea.           Have you had an

       16   opportunity to fully review and discuss this case

       17   with your counsel?

       18               THE DEFENDANT:      I have, yes.

       19               THE COURT:     Are you satisfied with the

       20   advice and representation you've been given?

       21               THE DEFENDANT:      Yes, ma'am.

       22               THE COURT:     All right.     You've been charged

       23   with violations of federal criminal law in a First

       24   Superseding Indictment.        Have you received a copy of

       25   the Indictment?




                                Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 91 Filed 10/05/18 Page 6 of 18 PageID #: 551
                                                                                   4




        1               THE DEFENDANT:      Yes, ma'am.

        2               THE COURT:     You have the right to have the

        3   Indictment read aloud into the record or you may

        4   waive that right.       What would you like to do?

        5               THE DEFENDANT:      I'll waive it.      Yes, ma'am.

        6               THE COURT:     All right.     Do you understand

        7   the nature of the charges alleged against you?

        8               THE DEFENDANT:      Yes, ma'am.

        9               THE COURT:     Okay.   I'm going to ask the

       10   Assistant United States Attorney to read aloud the

       11   elements of the offense to which you're pleading

       12   guilty.    These are the elements the Government would

       13   be required to prove beyond a reasonable doubt to

       14   establish your guilt if you were to go to trial.

       15               Ms. Rattan.

       16               MS. RATTAN:     Your Honor, the Defendant's

       17   pleading guilty to Counts 3, 4, and 6 of the

       18   Superseding Indictment.        The elements for Counts 3

       19   and 4 are: (1) that the Defendant knowingly

       20   transferred, possessed, or used (2) without lawful

       21   authority (3) means of identification of another

       22   person (4) during and relation to a felony enumerated

       23   in 18 U.S.C. Code Section 1028(a)(C), specifically

       24   access device fraud.

       25               The elements of Count 6 are: that the




                                Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 91 Filed 10/05/18 Page 7 of 18 PageID #: 552
                                                                                   5




        1   Defendant knowingly devised or intended to devise a

        2   scheme to defraud; (2) that the scheme to defraud

        3   employed false material representation pretenses and

        4   promises; (3) that the Defendant mailed something or

        5   caused something to be sent or delivered through the

        6   United States Postal Service or a private or

        7   commercial carrier for the purpose of executing such

        8   scheme or attempted to do so; and (4) that the

        9   Defendant acted with the specific intent to defraud.

       10               Those are the elements of the three counts

       11   the Defendant's pleading guilty to, Your Honor.

       12               THE COURT:     Thank you.

       13               Mr. Alldred, do you understand each of the

       14   essential elements set forth?

       15               THE DEFENDANT:       I do, Your Honor.

       16               THE COURT:     And do you admit that you

       17   committed each one of those elements?

       18               THE DEFENDANT:       Yes, ma'am, I do.

       19               THE COURT:     All right.     I've received plea

       20   documents that have been signed by you and your

       21   counsel.     Well, I say that.      I think we had some

       22   documents that still needed signatures.              Have we --

       23   we have those now?       Okay.    All right.        The documents

       24   consist of a Plea Agreement, a Plea Agreement

       25   Addendum, and a Factual Basis.




                                Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 91 Filed 10/05/18 Page 8 of 18 PageID #: 553
                                                                                   6




        1               Let me ask you, sir, to please confirm your

        2   signature on each one of those documents.

        3               THE DEFENDANT:      Yes, ma'am.     On the first

        4   one, the Addendum.       Yes, ma'am.

        5               THE COURT:     All right.     And did you review

        6   each one of these documents with your counsel before

        7   you signed them?

        8               THE DEFENDANT:      Yes, I did.     Yes, ma'am.

        9               THE COURT:     Okay.   If you'll look with me

       10   at your Plea Agreement, I'm going to review some of

       11   the paragraphs in our Plea Agreement aloud if you'll

       12   please follow along, starting with paragraph 1

       13   entitled "Rights of the Defendant."           This paragraph

       14   list certain constitutional rights that you have,

       15   such as to plead not guilty, to have a trial by a

       16   jury, to have your guilty proved beyond a reasonable

       17   doubt, to confront and cross-examine witnesses and to

       18   call witnesses in your defense, and to not be

       19   compelled to testify against yourself.

       20               Going down to paragraph 2, if you plead

       21   guilty to Counts 3, 4, and 6 of the Superseding

       22   Indictment, you will be waiving those constitutional

       23   rights.    Do you understand that?

       24               THE DEFENDANT:      I do.

       25               THE COURT:     Paragraph 3 entitled




                                Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 91 Filed 10/05/18 Page 9 of 18 PageID #: 554
                                                                                   7




        1   "Sentence," this paragraph lists the minimum and

        2   maximum penalties that can be imposed in your case,

        3   and they are as follows: For Counts 3 and 4,

        4   imprisonment for a term of 24 months to run

        5   consecutive which means in addition to any other term

        6   of imprisonment imposed, a fine not to exceed $10

        7   million, and a term of supervised release of at least

        8   five years, a special assessment of $100, forfeiture

        9   of property involved in or traceable to the offense,

       10   restitution to victims of the community, and costs of

       11   incarceration and supervision.

       12               For Count 6, the minimum and maximum

       13   penalties are: imprisonment for a period of not more

       14   than 20 years, a fine not to exceed $250,000, a term

       15   of supervised release of not more than three years,

       16   and then a special assessment of $100, the forfeiture

       17   of property involved in or traceable to the offense,

       18   and restitution to the victims of the community and

       19   costs of incarceration and supervision.

       20               Do you understand these are the minimum and

       21   maximum penalties that can be imposed in your case?

       22               THE DEFENDANT:      Yes, Your Honor.      I do.

       23               THE COURT:     All right.     And, sir, just to

       24   make sure you understand this correctly, do you

       25   understand that the punishment for Counts 3 and 4




                                Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 91 Filed 10/05/18 Page 10 of 18 PageID #: 555
                                                                                 8




        1    will -- that the jail time imposed will be in

        2    addition to what is imposed for Count 6?

        3         (Counsel and Defendant confer briefly)

        4               THE DEFENDANT:      Yes, sir.     I do.    Yes, Your

        5    Honor.

        6               THE COURT:     Okay.

        7               THE DEFENDANT:      Thank you.

        8               THE COURT:     Paragraph 4 entitled "Court

        9    Sentencing, Discretion, and Role of the Guidelines,"

       10    this paragraph discusses the United States Sentencing

       11    Guidelines.     Essentially, the Court will refer to the

       12    Guidelines in determining your sentence but those

       13    guidelines are not binding upon the Court.            Do you

       14    understand that?

       15               THE DEFENDANT:      Yes, I do.

       16               THE COURT:     Have you had an opportunity to

       17    discuss the guideline range in your case with your

       18    counsel?

       19               THE DEFENDANT:      Yes, Your Honor.       I have.

       20               THE COURT:     Paragraph 5 entitled,

       21    "Guideline Stipulations" lists a provision, the

       22    guideline provision that you and the Government agree

       23    should apply to your case.        Do you understand that

       24    the Court is not bound by this stipulation?

       25               THE DEFENDANT:      Yes, Your Honor.       I do.




                                 Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 91 Filed 10/05/18 Page 11 of 18 PageID #: 556
                                                                                 9




        1               THE COURT:     Do you also understand that if

        2    you are sentenced to a term that is higher than what

        3    you're expecting, that you will still be bound by

        4    this Plea Agreement?

        5               THE DEFENDANT:      I do, Your Honor.       Yes.

        6               THE COURT:     So long as it does not exceed

        7    the statutory maximum?

        8               THE DEFENDANT:      Yes, I do.

        9               THE COURT:     All right.     If you'll look with

       10    me at paragraph 8 entitled "Forfeiture," this

       11    paragraph states that you're agreeing to forfeit

       12    voluntarily and immediately the items listed in

       13    subparagraphs (a) and (b).        Subparagraph (a) states

       14    military uniforms, ribbons, badges, or any other

       15    military item, and (b) counterfeit badges and

       16    emblems.

       17               Are you, in fact, agreeing to forfeit those

       18    items to the Government?

       19               THE DEFENDANT:      Yes, Your Honor.

       20               THE COURT:     And, also, within this

       21    paragraph you're agreeing not to file any claim with

       22    respect to those items or try to intervene in any

       23    forfeiture proceeding.       Is that correct?

       24               THE DEFENDANT:      Yes, Your Honor.

       25               THE COURT:     Paragraph 11 entitled




                                 Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 91 Filed 10/05/18 Page 12 of 18 PageID #: 557
                                                                                10




        1    "Voluntary Pleas" states your plea of guilty is

        2    freely and voluntarily made.         Has anyone tried to

        3    force you or threaten you to plead guilty in this

        4    case?

        5               THE DEFENDANT:      No, Your Honor.

        6               THE COURT:     And other than this Plea

        7    Agreement, have any promises or assurances been made

        8    to you in an effort to induce your plea of guilty?

        9               THE DEFENDANT:      No.    No, Your Honor.

       10               THE COURT:     Paragraph 12 entitled "Waiver

       11    of Right To Appeal or Otherwise Challenge Your

       12    Sentence," this paragraph states that you're agreeing

       13    to give up your appellate rights in this case with

       14    the exception of two limited circumstances, number 1

       15    being the sentence imposed exceeds the statutory

       16    maximum and number 2 being your right to appeal or

       17    seek collateral review of the claim of ineffective

       18    assistance of counsel.

       19               Are you in fact agreeing to give up your

       20    appellate rights in this case with the exception of

       21    those two circumstances?

       22               THE DEFENDANT:      Yes, ma'am.      I am.

       23               THE COURT:     All right.     If you'll look with

       24    me at your Plea -- your Factual Basis, Ms. Rattan,

       25    would you please summarize the Factual Basis in this




                                 Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 91 Filed 10/05/18 Page 13 of 18 PageID #: 558
                                                                                11




        1    case?

        2               MS. RATTAN:     Your Honor, the Defendant

        3    stipulates and agrees that at all times relevant to

        4    the Superseding Indictment, the following facts were

        5    true:

        6               (1) that the Defendant who's changing his

        7    plea to guilty in each of these counts is the same

        8    person charged in the Superseding Indictment;

        9               (2) that the events described in the

       10    Superseding Indictment occurred in the Eastern and

       11    Northern Districts of Texas and elsewhere;

       12               (3) that on April 24th of 2017 and May 11th

       13    of 2017, the Defendant knowingly used without lawful

       14    authority a means of identification of another person

       15    during and in relation to the felony offense of

       16    access device fraud knowing the means of

       17    identification belonged to another actual person;

       18               (4) the Defendant with the intent to

       19    defraud devised a scheme to defraud and obtain money

       20    by materially false and fraudulent pretenses,

       21    representations, and promises.          As part of executing

       22    the scheme to defraud on April 18th of 2017, the

       23    Defendant knowingly caused to be delivered by mail or

       24    any private carrier items he'd purchased on the

       25    Internet; and




                                 Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 91 Filed 10/05/18 Page 14 of 18 PageID #: 559
                                                                                12




        1                (5) beginning in April of 2017, the

        2    Defendant engaged in a relationship with an

        3    individual he met through an online dating website,

        4    he falsely presented himself as a person named

        5    Richard Taylor.      He falsely claimed to be employed as

        6    a college professor and as a captain in the Naval

        7    Reserves.    He has never been employed in either of

        8    these occupations.       He routinely wore a military

        9    uniform and carried counterfeit badges in order to

       10    continue the scheme to defraud.

       11                During the relationship, the Defendant used

       12    two of the individuals' credit cards without

       13    permission to order various items online and have

       14    them shipped to the individual's residence in The

       15    Colony, Texas.

       16                That's the Factual Basis, Your Honor.

       17                THE COURT:    Thank you.

       18                Mr. Alldred, is everything in the Factual

       19    Basis true and correct?

       20                THE DEFENDANT:     It is, Your Honor.

       21                THE COURT:    Are there any changes you want

       22    to make to it at this time?

       23                THE DEFENDANT:     No, Your Honor.

       24                THE COURT:    In your own words, please

       25    summarize the criminal conduct to which you're




                                 Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 91 Filed 10/05/18 Page 15 of 18 PageID #: 560
                                                                                13




        1    pleading guilty.

        2               THE DEFENDANT:      To two counts of identity

        3    theft, aggravated identity theft, and one count of

        4    mail fraud.

        5               THE COURT:     I know that's the charge.

        6               THE DEFENDANT:      Oh, I'm sorry.

        7               THE COURT:     I need you to summarize in your

        8    own words what you did.

        9               THE DEFENDANT:      Oh, I'm sorry.         I -- I used

       10    a false name, Richard Taylor, on two different

       11    occasions.     I don't recall the dates, but that --

       12    that's for the -- the identity theft.               The mail

       13    fraud, I caused something to be mailed under false

       14    pretenses to me.

       15               MR. ARRAMBIDE:      Utilizing whose credit

       16    card?

       17               THE DEFENDANT:      Oh, using someone else's

       18    credit card.

       19               THE COURT:     Okay.    Are both counsel

       20    satisfied there's a factual basis to support the

       21    plea?

       22               MS. RATTAN:     Yes, Your Honor.

       23               MR. ARRAMBIDE:      Yes, Your Honor.

       24               THE COURT:     Mr. Arrambide, have you had an

       25    opportunity to fully review and discuss this case




                                 Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 91 Filed 10/05/18 Page 16 of 18 PageID #: 561
                                                                                14




        1    with your client?

        2               MR. ARRAMBIDE:      I have, Your Honor.

        3               THE COURT:     And do you join in his decision

        4    to plead guilty?

        5               MR. ARRAMBIDE:      I do, Your Honor.

        6               THE COURT:     Mr. Alldred, then I'll ask you

        7    with respect to Counts 3 and 4 of the Superseding

        8    Indictment which charges a violation of 18 U.S.C.

        9    1028(a), Aggravated Identity Theft and Count 6 of the

       10    Superseding Indictment which charges a violation of

       11    18 U.S.C. 1341, Mail Fraud, how do you plead, guilty

       12    or not guilty?

       13               THE DEFENDANT:      Guilty, Your Honor.

       14               THE COURT:     All right.     I'll accept your

       15    plea of guilty and make the following findings on the

       16    record.    The Court finds that you are competent to

       17    plead and you have had assistance of counsel, you

       18    understand your trial rights, and you understand the

       19    nature of the charges against you.           You understand

       20    the minimum and maximum penalties that can be imposed

       21    with these charges.       You understand the district

       22    court will refer to the Sentencing Guidelines in

       23    determining your sentence, but those guidelines are

       24    not binding upon the Court.

       25               I find that your plea is knowing and




                                 Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 91 Filed 10/05/18 Page 17 of 18 PageID #: 562
                                                                                15




        1    voluntary and that there is a factual basis to

        2    support your plea.      At this time we'll enter into the

        3    record the Waiver and Consent Form, the Plea

        4    Agreement, the Plea Agreement Addendum, and the

        5    Factual Basis.

        6               I will make a recommendation that the

        7    district court accept your plea of guilty.               You'll

        8    have 14 days to make any objection to that

        9    recommendation.

       10               At this time, you're going to be remanded

       11    to the custody of the United States marshal pending

       12    your sentencing hearing.        In the interim, you'll be

       13    interviewed by a probation officer.           They'll prepare

       14    a pre-trial -- a pre-sentence report.               You'll have an

       15    opportunity to review that report with your counsel,

       16    make objections to it, and the district court will

       17    use both the report and the objections in determining

       18    your sentence.

       19               Do you understand that?

       20               THE DEFENDANT:      I do, Your Honor.

       21               THE COURT:     Anything further from counsel?

       22               MS. RATTAN:     No, Your Honor.

       23               MR. ARRAMBIDE:      No, Your Honor.

       24               THE COURT:     All right.     We'll stand

       25    adjourned in your case.




                                 Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 91 Filed 10/05/18 Page 18 of 18 PageID #: 563
                                                                                16




        1         (Proceedings adjourned at 11:15 a.m.)

        2                                   *****

        3

        4                     CERTIFICATE OF TRANSCRIBER

        5

        6                I, Dipti Patel, court-approved transcriber,

        7    certify that the foregoing is a full and correct

        8    transcript from the official electronic sound

        9    recording of the proceedings in the above-entitled

       10    matter.

       11

       12

       13    /s/ Dipti Patel

       14    Dipti Patel, CET-997

       15    847.848.4907

       16

       17

       18    Date:     October 4, 2018

       19

       20

       21

       22

       23

       24

       25




                                 Dipti Patel, CET 847.848.4907
